    Case 2:20-mc-00080-JDL Document 19 Filed 10/30/20 Page 1 of 2                       PageID #: 71




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

In Re:                    )
                          )
COURT OPERATIONS UNDER    )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19   )                             GENERAL ORDER 2020-16
CORONAVIRUS & RELATED     )
PANDEMIC PRECAUTIONS      )

                                      GENERAL ORDER

      This General Order is the sixteenth issued in response to the outbreak of
Coronavirus Disease 2019 (COVID-19) in accordance with the Pandemic/Infectious
Disease Plan for the United States District Court for the District of Maine (March
2020). The Court hereby adopts and incorporates the findings made in the Court’s
previous General Orders as to the threat to public health and safety presented by the
COVID-19 pandemic.

      This General Order addresses petty offenses and some misdemeanor offenses
committed on federal property and initiated by violation notice that are pending with
the Central Violations Bureau (“CVB cases”) for which hearings are to be held in
the District of Maine.

       General Order 2020-14 addresses hearings and jury trials in civil and criminal
cases, and continues the time period set forth in the Speedy Trial Act, 18 U.S.C. §
3161(H)(7)(A). To protect public health and safety, and to reduce the frequency and
size of public gatherings and the frequency of unnecessary travel, it is hereby
ORDERED that all in-court hearings in CVB cases are continued until February 26,
2021. 1

Effectiveness: This General Order takes effect on 11:59 p.m. on October 30, 2020,
and shall remain in effect until February 26, 2021 or when superseded by a future
Order of the Court.

SO ORDERED.

1The Court notes that it will conduct a previously scheduled non-jury trial in U.S. v. Katherine O’Brien,
2:20-po-00001-JHR, which is scheduled for November 25, 2020.

                                                   1
Case 2:20-mc-00080-JDL Document 19 Filed 10/30/20 Page 2 of 2   PageID #: 72




Dated: October 30, 2020.

                                            /s/ Jon D. Levy
                                        CHIEF U.S. DISTRICT JUDGE




                                    2
